Citation Nr: 1516619	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for left shoulder pain.

2.  Entitlement to service connection for right calf muscle pain.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for left knee condition. 

5.  Entitlement to an initial disability evaluation in excess of 10 percent for recurrent lower back muscle spasms.

6.  Entitlement to an initial compensable disability evaluation for right shoulder pain.

7.  Entitlement to an initial disability evaluation in excess of 10 percent for right shoulder pain.

8.  Entitlement to an initial compensable disability evaluation for eczema.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 2010, including service in the Persian Gulf and in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2014.  A transcript of the hearing has been associated with the claims file.  

At his Board hearing, the Veteran indicated that he had been granted service connection for a left knee disability.  See Board Hr'g Tr. 3.  At present, however, the claims file does not contain a rating decision granting service connection for this disability.  As such, it may not be recognized as service-connected.  See 38 C.F.R. § 3.103(a); Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).  

The issue of entitlement to a total rating due to individual unemployability (TDIU) is not raised as a component of the appeal now before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Board Hr'g Tr. 3.

The issues other than those awarded herein below are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of appellate review, the Veteran's right shoulder pain has been productive of painful motion.  


CONCLUSIONS OF LAW

The criteria for assignment of an initial 10 percent rating for right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking compensable disability evaluations for right shoulder pain.  

Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Discussion

Here, at present, the evidence demonstrates painful ranges of motion in his right shoulder.  Specifically, the Veteran testified at his Board hearing that he still has pain in this joint.  Board Hr'g Tr. 6-7.  His testimony is considered competent and credible establishing painful motion.  

Because there is painful motion, a single rating of 10 percent must be assigned for the painful motion in the joint.  See Burton, 25 Vet. App. at 5; see also Mitchell, 25 Vet. App. at 36 (quoting the Secretary's argument that "compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is 'no actual or compensable limitation of motion.'").  Accordingly, the Board will grant an initial rating of 10 percent for the right shoulder disability.  

As the Veteran is continuing to seek ratings higher than 10 percent, this award represents only a partial grant of the benefits sought on appeal.  Further disposition of these issue would, at this point, be premature as additional evidentiary development is necessary to fully resolve the appeals.  Moreover, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, will not be addressed at this time.


ORDER

An initial 10 percent rating for right shoulder pain is granted, subject to the law and regulations governing payment of monetary benefits.

REMAND

New VA examinations are needed to address the complex medical issues raised in the remaining appeals, including the current nature and severity of all service-connected disabilities.  The Veteran will also be given a further opportunity to identify any missing or additional medical records that may be relevant to his appeal.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all non-VA health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all non-VA medical records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, if any.  Then, continue associating VA treatment records to the claims file on an ongoing basis.

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed left shoulder, left knee, right knee, and right calf conditions.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of each extant medical condition in the left shoulder and right calf are attributable to a known clinical diagnosis. If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify that medical condition(s).  

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)? If so, please identify that medical condition(s).  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected disabilities.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's (a) recurrent lower back muscle spasms; (b) right shoulder pain; and (c) eczema.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of each medical condition.  

The examiner is asked to particularly describe the severity, frequency, and duration of all symptomatology associated with these conditions.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

Please articulate the reasoning underpinning all medical opinions. If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims, which includes entitlement to a rating in excess of 10 percent for right shoulder disability, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


